12-20666-dob   Doc 1291   Filed 01/21/21   Entered 01/21/21 15:14:58   Page 1 of 7
12-20666-dob   Doc 1291   Filed 01/21/21   Entered 01/21/21 15:14:58   Page 2 of 7
12-20666-dob   Doc 1291   Filed 01/21/21   Entered 01/21/21 15:14:58   Page 3 of 7
12-20666-dob   Doc 1291   Filed 01/21/21   Entered 01/21/21 15:14:58   Page 4 of 7
12-20666-dob   Doc 1291   Filed 01/21/21   Entered 01/21/21 15:14:58   Page 5 of 7
12-20666-dob   Doc 1291   Filed 01/21/21   Entered 01/21/21 15:14:58   Page 6 of 7
12-20666-dob   Doc 1291   Filed 01/21/21   Entered 01/21/21 15:14:58   Page 7 of 7
